Case 2:19-cv-02502-JTF-cgc Document 17 Filed 10/25/19 Page 1 of 3                                    PageID 101



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION

ERNEST SUTTLES,                                      )
                                                     )
         Plaintiff,                                  )
                                                     )
v.                                                   )        Case No. 2:19-cv-02502-JTF-cgc
                                                     )        JURY DEMAND
UNIVERSITY OF MEMPHIS,                               )
KENNETH P. ANDERSON, in his                          )
individual capacity, and DR. DAVID                   )
RUDD, in his individual capacity,                    )
                                                     )
         Defendants.                                 )


                         THE UNIVERSITY OF MEMPHIS’S
                MOTION TO DISMISS THE FIRST AMENDED COMPLAINT


         The University of Memphis (“the University”) 1 moves the Court to dismiss Plaintiff’s

claims against the University in the First Amended Complaint 2 (ECF #12) pursuant to Fed. R. Civ.

P. 12(b)(1) for lack of subject matter jurisdiction.

         Plaintiff brings three claims against the University. First, Plaintiff alleges the University

violated Title IX of the Education Amendments Act of 1972 by failing “to conduct an adequate,

reliable, and impartial investigation.” (Id. ¶¶ 34–52.) Plaintiff requests an award of money

damages from the University. (Id., “Prayer for Relief,” ¶ 1.) Plaintiff’s Title IX claim must be

dismissed because the claim is barred by the one-year statute of limitations.


1
 This motion to dismiss is filed exclusively on behalf of the University.
2
 The University filed a motion to dismiss (ECF #9) the original complaint (ECF #1). In response, Plaintiff filed both
an amended complaint (ECF #12) and a response to the University’s motion to dismiss (ECF #13). An amended
complaint supersedes the original complaint and renders the initial pleading “a nullity.” Alsbrook v. Recontrust Co.,
N.A., No. 2:13-cv-02067-JPM-cgc, 2013 WL 1820049, at *1 (W.D. Tenn. Apr. 30, 2013). “Courts in this Circuit and
others will deny motions to dismiss a complaint as moot after plaintiff subsequently files an amended complaint.” Id.
As the University’s motion to dismiss was rendered moot by the First Amended Complaint, Plaintiff’s response to the
University’s motion to dismiss (ECF #13) should also be deemed moot. The First Amended Complaint and the
University’s Motion to Dismiss the First Amended Complaint are the controlling pleadings moving forward.

                                                         1
Case 2:19-cv-02502-JTF-cgc Document 17 Filed 10/25/19 Page 2 of 3                    PageID 102



       Second, Plaintiff brings a Section 1983 claim against the University and alleges the

University violated the Fourteenth Amendment by depriving Plaintiff of property and liberty

interests without providing him appropriate due process. (Id. ¶¶ 53–65.) Plaintiff requests

injunctive relief related to Plaintiff’s educational records from the University. (Id., “Prayer for

Relief,” ¶ 2.) Plaintiff’s Section 1983 claim against the University must be dismissed because the

University has Eleventh Amendment immunity against such claims in federal court and because

the claim is barred by the one-year statute of limitations.

       Finally, Plaintiff alleges the University breached a contract with Plaintiff by rescinding

Plaintiff’s athletic scholarship. (Id. ¶¶ 66–72). Plaintiff again requests an award of money

damages from the University. (Id., “Prayer for Relief,” ¶ 3.) Plaintiff’s breach of contract claim

against the University must be dismissed because the University has Eleventh Amendment

immunity against such claims in federal court.

       The University has filed a contemporaneous memorandum of law in support of the Motion

to Dismiss pursuant to Local Rule 7.2.

                                              Respectfully submitted,

                                              HERBERT H. SLATERY III
                                              ATTORNEY GENERAL AND REPORTER

                                              s/ Taylor W. Jenkins
                                              Taylor W. Jenkins, BPR #34906
                                              Assistant Attorney General
                                              Education and Employment Division
                                              P.O. Box 20207
                                              Nashville, TN 37202
                                              (615) 741-6739
                                              taylor.jenkins@ag.tn.gov




                                                  2
Case 2:19-cv-02502-JTF-cgc Document 17 Filed 10/25/19 Page 3 of 3                    PageID 103



                                             Jim Newsom, BPR #6683
                                             Special Counsel
                                             One Commerce Square
                                             40 South Main Street, Suite 1014
                                             Memphis, TN 38103
                                             (901) 543-2473
                                             jim.newsom@ag.tn.gov


                                CERTIFICATE OF SERVICE

         I hereby certify that on October 25, 2019, a copy of THE UNIVERSITY OF MEMPHIS’S
MOTION TO DISMISS THE FIRST AMENDED COMPLAINT was filed electronically. Parties may access
this filing through the Court’s electronic filing system. Notice of this filing will be sent by
operation of the Court’s electronic filing system to all parties indicated on the electronic filing
receipt, including:

                                    Curtis D. Johnson, Jr.
                               JOHNSON & JOHNSON, PLLC
                            cjohnson@johnsonandjohnsonattys.com

                                     Florence M. Johnson
                                JOHNSON & JOHNSON, PLLC
                             fjohnson@johnsonandjohnsonattys.com


                                                     s/ Taylor W. Jenkins
                                                     Taylor W. Jenkins, BPR #34906




                                                3
